DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 2-14 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Nakamura (2001/029588).
Regarding Claim 2: Nakamura teaches a computer device comprising: an outer housing having six faces (fig. 1); a processor (620) that is disposed within the outer housing (fig. 45); and multiple input interfaces (fig. 3), wherein all of the input interfaces of the computer device are disposed at a first face of the six faces of the outer housing (fig. 3).
Regarding Claim 3: Nakamura teaches wherein three faces of the six faces comprise one monolithic and contiguous piece of material (figs. 1-3).
Regarding Claim 4: Nakamura teaches wherein the six faces of the outer housing further comprise a second face, a third face, a fourth face, a fifth face, and a sixth face (figs. 1-3), wherein the first face is disposed substantially opposite to the second face (figs. 1-3), wherein the third face is disposed substantially opposite to the fourth face (figs. 1-3), wherein the fifth face is disposed substantially opposite to the six face (figs. 1-3), and wherein the second face and the third face comprise one monolithic and contiguous piece of material (figs. 1-3).
Regarding Claim 5: Nakamura teaches wherein the second face, the third face, and the fourth face comprise the one monolithic and contiguous piece of material (figs. 1-3).
Regarding Claim 6: Nakamura teaches further comprising: a first rounded edge (figs. 1-3) that is disposed between, and that extends along a length of, the second face and the third face (figs. 1-3); and a second rounded edge (figs. 1-3) that is disposed between, and that extends along a length of, the second face and that fourth face (figs. 1-3) and wherein a length of the first rounded edge is substantially parallel to a length of the second rounded edge (figs. 1-3).
Regarding Claim 7: Nakamura teaches further comprising: a third rounded edge (figs. 1-3) that is disposed between, and that extends along a length of the first face and the third face (figs. 1-3); and a fourth rounded edge (figs. 1-3) that is disposed between, and that extends along a length of the first face and that fourth face (figs. 1-3), and wherein a length of the third rounded edge is substantially parallel to a length of the fourth rounded edge (figs. 1-3).
Regarding Claim 8: Nakamura teaches wherein a power cord couples to the computer device at the first face (fig. 3).
Regarding Claim 9: Nakamura teaches further comprising a monitor (7), wherein the monitor comprises a front surface comprising a display (figs. 1-3), and a back surface that is substantially opposite to the front surface (figs. 1-3), and wherein the computer device is coupled to the monitor and is disposed adjacent to the back surface of the monitor (figs. 1-3).
Regarding Claim 10: Nakamura teaches wherein the input interfaces comprise a touch screen input (paragraph [0096]).
Regarding Claim 11: Nakamura teaches a non-hinged computer device comprising: an outer housing (figs. 1-3) having a first face, a second face, a third face, a fourth face, a fifth face, and a sixth face (figs. 1-3), wherein the first face is disposed substantially opposite to the second face (figs. 1-3), wherein the third face is disposed substantially opposite to the fourth face (figs. 1-3), and wherein the fifth face is disposed substantially opposite to the six face (figs. 1-3); a processor (620) that is disposed within the outer housing (fig. 45); multiple pluggable interfaces (figs. 1-3) that are configured to pluggably and electrically couple at least one of: (i) an input device (figs. 1-3) and (ii) an output device to the non-hinged computer device (figs. 1-3), wherein all of the pluggable interfaces of the non-hinged computer device are disposed at the first face of the six faces (figs. 1-3) of the outer housing (figs. 1-3), and wherein the pluggable interfaces comprise a power cord interface (figs. 1-3); and a power switch that is disposed at the first face (figs. 1-3).
Regarding Claim 12: Nakamura teaches wherein the second face and the third face comprise one monolithic and contiguous piece of material (figs. 1-3).
Regarding Claim 13: Nakamura teaches wherein the second face, the third face, and the fourth face comprise the one monolithic and contiguous piece of material (figs. 1-3).
Regarding Claim 14: Nakamura teaches wherein the first face selectively couples to the one monolithic and contiguous piece of material (figs. 1-3).

Allowable Subject Matter
Claims 15-21 allowed.
The following is an examiner’s statement of reasons for allowance: Claims 15-21 are considered to be allowable because the prior art of record neither anticipates nor renders obvious the limitations of the base claim 15. Claim 15 includes a non-hinged computer device comprising: an outer housing having a first face, a second face, a third face, a fourth face, a fifth face, and a sixth face, wherein the first face is disposed substantially opposite to the second face, wherein the third face is disposed substantially opposite to the fourth face, and wherein the fifth face is disposed substantially opposite to the sixth face; a processor that is disposed within the outer housing; multiple pluggable interfaces that are configured to pluggably and electrically couple at least one of: (i) an input device and (ii) an output device to the non-hinged computer device, wherein all of the pluggable interfaces of the non-hinged computer device are disposed at a first face of the six faces of the outer housing, and wherein the pluggable interfaces comprise a power cord interface; and a power switch for the non-hinged computer device that is disposed at the first face, wherein the second face, the third face, and the fourth face comprise one monolithic and contiguous piece of material, wherein a first rounded edge of the outer housing is disposed between, and extends along a length of, the second face and the third face, wherein a second rounded edge is disposed between, and extends along a length of, the second face and the fourth face, wherein a third rounded edge is disposed between, and extends along a length of, the first face and the third face, wherein a fourth rounded edge is disposed between, and extends along a length of, the first face and the fourth face, and wherein a length of the first rounded edge is substantially parallel to a length of the second rounded edge, a length of the third rounded edge, and a length of the fourth rounded edge in combination with all other elements of the base claim. Claims 16-21 are all dependent upon claim 15 and are considered to be allowable at least for the same reasons as claim 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument as made necessary by the amendments to the claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY MICHAEL HAUGHTON whose telephone number is (571)272-9087. The examiner can normally be reached M-F 9a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 571-272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANTHONY M HAUGHTON/Primary Examiner, Art Unit 2841